DETAILED ACTION
The communication dated 11/5/2020 has been entered and fully considered
Claims 1, 5, 9, 14, 16, and 17 have been amended.  Claims 21-23 are new.   Claims 6, 15, and 20 have been canceled.  Claims 1-5, 7-14, 16-19, and 21-23 are pending.  Claims 9-14 are withdrawn.

Response to Amendment
The 112(b) rejection has been withdrawn in light of the claim amendments.
The amendments to the claims do not overcome the prior art (see 102 rejection below).

Response to Arguments
The applicant argues that Bae and Rogren do not disclose claim 1 as amended because they do not describe or suggest at least one dispenser including a first and second dispenser coupled to move together. The applicant argues that Bae teaches two powder feeds from two powder stocks to a powder exit of a nozzle adjacent to a deposition point, and Rogren teaches powder dispersal mechanisms that are arranged in a magazine system.
The examiner argues that both Bae and Rogren do teach all the above limitations under broadest reasonable interpretation. See 102 rejections below for examiner’s interpretation of the claim and which prior art elements correspond to which claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 7, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (EP 2502729), hereinafter Bae.
Regarding claim 1, Bae teaches an additive manufacturing system comprising:
a particulate delivery system (powder delivery system 104, [0021], Figs. 1-4) comprising:
at least one dispenser configured to dispense a plurality of first particulates and a plurality of second particulates onto a surface (nozzle 108 dispenses two different powders from powder feeds 114a/b at the powder exit 112, [0021]-[0022], Figs. 1-4), wherein said at least one dispenser comprises a first dispenser and a second dispenser (examiner interprets left half/A-side of the powder delivery system 104 to be the first dispenser and the right half/B-side as the second dispenser, [0021]-[0025], Figs. 1-4);

a second particulate supply coupled to said at least one dispenser (two powder stocks 115a/b provide the two powders to the nozzle 108, [0021]-[0022], Figs. 1-4),
wherein said at least one dispenser is configured to deposit the plurality of first particulates and the plurality of second particulates adjacent each other (a mix of the powder feeds 114a/b is provided to the deposition point 110 through the powder exit 112 of the nozzle 108, [0028], Fig. 4), and 
wherein said second dispenser is coupled to said first dispenser and configured to move with said first dispenser (both first and second powder dispensers are part of the whole powder delivery system which moves as a single unit, [0021]-[0025], Figs. 1-4).
Regarding claims 2, 3, 5, and 7, Bae teaches all the limitations of claim 1, and Bae further teaches wherein said particulate delivery system comprises a regulation assembly coupled to said first particulate supply and said second particulate supply (nozzle 108 is provided with a first and second valve system 116A/B, [0023], Figs. 1-4), said regulation assembly configured to regulate said first particulate supply and said second particulate supply to said at least one dispenser (first and second valve system 116A/B may be selectively activated to direct powder from their associated feeds 114A/B to the powder exit 112 of the nozzle 108, [0023], Figs. 1-4); 

wherein said first dispenser comprises a first nozzle and said second dispenser comprises a second nozzle (nozzle 108 comprises an A and B side which corresponds to the first and second powder dispenser according to the examiner’s interpretation, [0021], Figs. 1-4, specifically Figs. 1 and 2 show that each half can work as a separate nozzle, [0025]-[0026]); and
further comprising at least one focused energy source configured to heat at least a portion of at least one of the plurality of first particulates and the plurality of second particulates (laser beam 106 is on while the two powder feeds 114a/b are depositing powder, [0028], Figs. 1-4 and 5B/C).
Regarding claim 21, Bae teaches all the limitations of claim 1, and Bae further teaches wherein said first particulate supply and said second particulate supply are configured to move with said first dispenser and said second dispenser (the powder feeds 114A/B are continuous and it is the examiner’s position that the powder supplies would need to move with the dispensers in order to keep the feed flowing, [0023], Figs. 1-4).

Claims 1, 4, 6, 8, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogren (US 2015/0314530), hereinafter Rogren.
Regarding claim 1, Rogren teaches an additive manufacturing system comprising:

at least one dispenser configured to dispense a plurality of first particulates and a plurality of second particulates onto a surface (two or more powder dispersal mechanisms 110-112 dispense two or more powders, [0051], Fig. 9), wherein said at least one dispenser comprises a first dispenser and a second dispenser (two or more powder dispersal mechanisms 110-112 dispense two or more powders, [0051], Fig. 9);
a first particulate supply coupled to said at least one dispenser (powder dispersal mechanism 110 provides one form of dispenser that dispenses a first powder 60 from a powder reservoir 100, [0039], Figs. 2 and 9); and
a second particulate supply coupled to said at least one dispenser (second powder 130 is dispersed from the second powder dispersal mechanism 111 similar to that used to disperse the first material 60, [0043], Figs. 6 and 9),
wherein said at least one dispenser is configured to deposit the plurality of first particulates and the plurality of second particulates adjacent each other (each completed layer can be formed of a first material 20 and a second material 30, [0036], Figs. 2-9), and 
wherein said second dispenser is coupled to said first dispenser and configured to move with said first dispenser (powder dispersal mechanisms 110-112 arranged in a magazine system and structures that are a means to perform a function can be coupled either directly or through intervening structures, [0051] and [0056]).

Regarding claims 4 and 8, Rogren teaches all the limitations of claim 1, and Rogren further teaches further comprising a displacement assembly configured to displace at least a portion of the plurality of first particulates on the surface and at least partially form a recess (excess powder removal system 200 removes powder and creates trenches 80, [0042] and [0050], Fig. 9); and
further comprising a binder dispenser configured to deposit a binder onto at least a portion of at least one of the plurality of first particulates and the plurality of second particulates (printhead 150 delivers binder material which binds the powder material, [0038], Figs. 3-9).
Regarding claim 16, Rogren teaches an additive manufacturing system comprising:
a first dispenser configured to dispense a plurality of first particulates (two or more powder dispersal mechanisms 110-112 dispense two or more powders, [0051], Fig. 9), said first dispenser comprising a first nozzle (each powder dispersal mechanism 110-112 has dispersal head 40, [0039], Fig. 2).
a displacement assembly configured to displace at least a portion of the plurality of first particulates and at least partially form a recess (excess powder removal system 200 removes powder and creates trenches 80, [0042] and [0050], Fig. 9);
a second dispenser configured to dispense a plurality of second particulates (second powder 130 is dispersed from the second powder dispersal mechanism 111 similar to that used to disperse the first material 60, [0043], Figs. 6 and 9), wherein said 
at least one focused energy source configured to heat at least a portion of at least one of the plurality of first particulates and the plurality of second particulates (binder is cured by application of energy, such as thermal energy, and curing radiation source 190 which can be an IR source, may traverse the build plate 10, [0010] and [0053], Fig. 9).
Regarding claim 17, Rogren teaches all the limitations of claim 16, and Rogren further teaches wherein said second dispenser is coupled to said displacement assembly (excess powder removal system 200 can be affixed to each powder dispersal mechanism 110-112, [0055]).
The examiner notes that the recitation “configured to dispense the plurality of second particulates as the displacement assembly displaces the plurality of first particulates” is intended use and the manner of operating the device does not differentiate the claim from the prior art. See MPEP 2114(II). Further, the apparatus of Rogren is capable of dispensing the second powder while the first particles are displaced as the required structure of claims 16 and 17 are taught by Rogren.
Regarding claims 18 and 19, Rogren teaches all of the limitations of claim 16 and Rogren further teaches wherein said displacement assembly comprises a tool 
wherein said displacement assembly comprises a vacuum system configured to remove a portion of the plurality of first particulates (removal could be by vacuuming, [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (EP 2502729), hereinafter Bae, as applied to claim 1, and in view of Pialot (US 2014/0363585), hereinafter Pialot.
Regarding claim 22, Bae teaches all the limitations of claim 1, but Bae does not teach that the first dispenser comprises a shaft configured to rotate about an axis and dispense the first powder, wherein said shaft includes a plurality of grooves.
However, Pialot teaches a rotating dosing cylinder 81 comprising one or more grooves 82, [0046], (Figs. 2-5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the valve in Bae with the dosing cylinder of Pialot since it has been held that simple substitution of one known element for another to obtain predictable results only takes routine skill in the art. See MPEP 2143(I)(B). A person having ordinary skill in the art before the effective filing date .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (EP 2502729), hereinafter Bae, as applied to claim 1, and in view of Ng (US 2016/0368054), hereinafter Ng.
Regarding claim 23, Bae teaches all the limitations of claim 1, but Bae does not teach a roller positioned between said first dispenser and said second dispenser.
However, Ng teaches a roller 318a used with a particle dispenser 122 ([0045] and [0068], Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the roller of Ng between the first and second dispensers of Bae since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to smoothen the top surface of the powder layer, as suggested by Ng ([0068]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748